{¶ 70} I concur in the Court's decision, but would find in response to Defendant's first assignment of error that the prior acts evidence was admissible pursuant to Evid.R. 404(B) as being proof of motive, opportunity, intent, preparation, plan, knowledge, identity or absence of mistake or accident. I would further find that although the character evidence was inadmissible at the time it was received, the error was harmless because Defendant put his character into evidence through his own testimony. Defendant has not asserted that but for the improper character evidence, he would not have testified.
 {¶ 71} Moreover, were it not for our holding in State v. Miller, 9th Dist. No. 06CA0046-M, 2007-Ohio-1353, vis-a-vis the effect of the absence of a plea in journal entries where the case is tried to a jury being prospective only, I would have dismissed this matter for lack of a final appealable order because the journal entry does not contain a statement that Defendant pled not guilty.